Broyles, P. J.
1. Where an account is stated by the creditor, and the debtor gives his promissory note in settlement, and is grossly negligent in failing to inform himself as to the elements of the account, he will not be allowed to plead, as a defense to an action upon the note, that certain items in the account, for which he was not legally liable, were fraudulently placed therein, where his plea does not show that any trick or artifice was used to prevent him from discovering- the fraud. Dortio v. Dugas, 55 Ga,. 484 (6) ; Pattison v. Albany Building & Loan Association, 63 Ga. 374; Dyar v. Walton, 79 Ga. 466 (7 S. E. 220); Howard v. Georgia Home Insurance Co., 102 Ga. 137 (29 S. E. 143); Hollingshead v. American National Bank, 104 Ga. 250 (30 S. E. 728) ; Sumner v. Sumner, 121 Ga. 1 (4, 5), 5-6 (48 S. E. 727).
2. Under the foregoing ruling and the facts of this case, the court did not err in sustaining the demurrer to the amended plea of the defendant, or in thereafter striking the plea and directing a verdict for the plaintiff for the full amount sued for.

Judgment affirmed.


Bloodworth .and Harwell, JJ., concur.